DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on May 18, 2022.  Claims 6, 19, and 20 have been cancelled.  New claims 21 and 22 have been added.  Claims 1-5, 7-18, 21, and 22 are currently pending and are under examination.

Withdrawal of Rejections
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.

Pending Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are rejected for failing to describe the genus of components together that forms the nanoparticle as recited in claims 1 and 10 and claims dependent therefrom.  
Response to Arguments
Applicant’s state that one skilled in the art would understand the documented and well-studied interactions between various proteins, metabolites, and inhibitors.  This fundamental biochemistry is known and appreciated by those skilled in the art.  Applicant’s state given the details and examples in the specification, such as the detailed example of the embodiment with lactate dehydrogenase, lactate, and oximate, one skilled in the art would understand how the strategy of the present invention could be used with other known combinations of proteins, metabolites, and inhibitors. 
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. The claims are rejected for failing to describe the genus of components together that forms the nanoparticle as recited in claims 1 and 10 and claims dependent therefrom.  The combination of what polymer hydrogel will function with what drug, a protein encapsulated within the polymer hydrogel, the inhibitor that binds to what protein that also has affinity for a metabolite.  The structure of the bound inhibitor to the nanoparticle that will result in release of the drug from the nanoparticle is not described for a genus of inhibitors.  The lactate dehydrogenase embodiment is exemplified and described.  In claims 10 and claims dependent therefrom the genus of proteins that are encapsulated within the genus of polymer hydrogels that can be configured to release a drug upon binding of a metabolite to a protein is not described.  The genus of configurations is not described for the envisioned metabolite responsive nanoparticle. In claim 12 the structure of the genus of any mutant protein is not described.  Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Here, the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure beyond those disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  
For example, Thornton et al. (Soft Matter 4: 821-827 (2008)) discuss some unpredictable affects with anionic retained components in a protein responsive nanoparticle.  The art is not predictable for forming stimulus responsive nanoparticles for drug delivery.  Their peptide-hydrogel conjugate could be used successfully to release cationic avidin, but preliminary results suggested that anionic albumin was retained and not released from a protein responsive nanoparticle (see page 821, Introduction, right column, 2nd to last sentence on page).   
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.



Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        June 2, 2022